                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                     Case No.

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

        Plaintiff,

v.

JOHN DOE subscriber assigned IP address
47.201.237.168, an individual,

        Defendant.

                                                    /

                      CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

        1)         the name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action

— including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

companies that own 10% or more of a party’s stock, and all other identifiable legal

entities related to any party in the case:

             (a)     Strike 3 Holdings, LLC - Plaintiff

             (b)     General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings,

                     LLC

             (c)     Mamone Villalon – Counsel for Plaintiff

             (d)     Tyler A. Mamone, Esq. – Counsel for Plaintiff


                                                1
               (e)    John Doe subscriber assigned IP address 47.201.237.168 – Defendant

        2)           the name of every other entity whose publicly-traded stock, equity, or debt

may be substantially affected by the outcome of the proceedings:

        To Plaintiff’s knowledge, there are no entities whose publicly-traded stock, equity

or debt may be substantially affected by the outcome of the proceedings.

        3)           the name of every other entity which is likely to be an active participant in

the proceedings, including the debtor and members of the creditors’ committee (or twenty

largest unsecured creditors) in bankruptcy cases:

        There are no other entities likely to be an active participant in the proceedings.

        4)           the name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

               (a)    Strike 3 Holdings, LLC - Plaintiff

               (b)    General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings,

                      LLC

        I hereby certify that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to

this case, and will immediately notify the Court in writing on learning of any such

conflict.




                                                   2
Dated: March 3, 2020       Respectfully submitted,

                           MAMONE VILLALON
                           Counsel for Plaintiff Strike 3
                           Holdings, LLC

                           By: /s/ Tyler A. Mamone
                           Tyler A. Mamone, Esq.
                           Florida Bar No.: 111632
                           100 SE 2nd St., Suite 2000
                           Miami, Florida, 33131
                           Tel: (786) 209-2379
                           Tyler@mvlawpllc.com

                           Counsel for Plaintiff




                       3
